United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE NAVY, PEARL
HARBOR NAVAL SHIPYARD, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-720
Issued: December 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ nonmerit decision October 18, 2007 which denied his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year has elapsed from the last merit decision dated
December 20, 2002 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.
1

According to Office procedure, the one-year period for requesting reconsideration begins on the date of the
original Office decision, but the right to reconsideration within one year also accompanies any subsequent merit
decision on the issues, including any merit decision by the Board. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.3b (June 2002).

FACTUAL HISTORY
This case has been before the Board on five occasions. In a July 10, 1989 decision, the
Board found that an impartial medical examiner’s report was insufficient to constitute the weight
of the medical opinion evidence as it lacked rationale and was not based on a proper factual
background. The Office did not properly terminate appellant’s compensation as he could not
return to his date-of-injury position.2 It reinstated appellant’s compensation benefits. The Office
subsequently terminated his benefits by decision dated January 26, 1998. The Board affirmed
the Office’s decision on June 16, 2000.3 The Board further found that appellant failed to
establish entitlement to continuing compensation benefits on or after February 1, 1998, the date it
terminated his benefits.
Following the Board’s June 16, 2000 decision, appellant submitted additional medical
evidence and requested reconsideration. By decision dated December 18, 2000, the Office
denied his request as untimely and did not establish clear evidence of error. Appellant appealed
this decision to the Board by letter dated March 16, 2001. In a September 18, 2001 order
granting remand,4 the Board granted the Director’s motion to remand the case for the Office to
consider whether to reopen appellant’s claim on the merits.
In a decision dated November 15, 2001, the Office denied modification of its decision
terminating benefits. The medical evidence submitted was insufficient to overcome the weight
of the impartial medical examiner, Dr. Bruce E. Bradley, a Board-certified orthopedic surgeon.
Appellant requested reconsideration on January 22, 2002 and, by decision dated April 12, 2002,
the Office again denied modification of its prior decisions. In a December 20, 2002 decision,5
the Board found that reports of Dr. Bradley J. Watters, a Board-certified orthopedic surgeon,
were not based on a complete medical history and did not provide an opinion regarding
appellant’s ability to perform his date-of-injury position. The Board found that appellant did not
establish continuing disability on or after February 1, 1998. The Board also found that appellant
had no more than 12 percent impairment of his left lower extremity. The case was remanded for
further development regarding appellant’s entitlement to additional medical benefits. The Board
subsequently reviewed appellant’s claim on July 20, 20056 and found that the Office properly
declined his requests for reconsideration of the merits as they were not timely filed and did not
establish clear evidence of error. The facts and history of the case as set forth in the Board’s
prior decisions are adopted herein by reference.

2

David Levin, 40 ECAB 1076 (1989).

3

Docket No. 99-1019 (issued June 16, 2000).

4

Docket No. 01-1194 (issued September 18, 2001).

5

Docket No. 02-1925 (issued December 20, 2002).

6

Docket No. 05-768 (issued July 20, 2005).

2

By decision dated July 21, 2006, the Office denied appellant’s request for reconsideration
as untimely and found that he did not establish clear evidence of error.7
On July 10, 2007 appellant again requested reconsideration before the Office. He
contended that the medical evidence had not been properly considered. In an August 24, 2000
report, Dr. Rick Dickson, a Board-certified orthopedic surgeon, noted appellant’s history of
injury and diagnosed left knee pain. Dr. Allen B. Richardson, a Board-certified orthopedic
surgeon, completed a report on December 6, 1979 and stated that appellant would be able to
return to work in the near future. Appellant resubmitted a portion from the Director’s motion to
remand in Docket No. 01-1194. He also submitted a portion of the Office’s decision denying
modification of the January 26, 1998 termination. Appellant alleged that Dr. Bradley and
Dr. Robert Watkins, a Board-certified orthopedic surgeon, were friends, thus creating a conflict
of interest. In a report dated June 2, 2003, Dr. Watters stated that appellant could not work as a
marine machinist based on the 1982 reports of Dr. Watkins. He noted that appellant’s knee
condition did not improve and that he could not work as a marine machinist at the date of his
first examination in August 24, 2000.
By decision dated October 18, 2007, the Office denied reconsideration on the grounds
that his request was not timely filed and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act8 does not entitle a claimant
to review of an Office decision as a matter of right.9 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.10 Through its regulations, the Office has imposed limitations on the exercise of
its discretionary authority. One such limitation is that the Office will not review a decision
denying or terminating a benefit unless the application for review is filed within one year of the
date of that decision.11 The Board has found that the imposition of this one-year time limitation
does not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).12

7

As this decision was issued more than one year prior to the date of appellant’s appeal to the Board on
November 28, 2007, it is not before the Board. 20 C.F.R. § 501.3(d)(2).
8

5 U.S.C. § 8128(a).

9

Thankamma Mathews, 44 ECAB 765, 768 (1993).

10

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

11

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
12

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 9 at 769; Jesus D. Sanchez, supra note 10 at 967.

3

The Office’s regulations require that an application for reconsideration must be submitted
in writing13 and define an application for reconsideration as the request for reconsideration
“along with supporting statements and evidence.”14 The regulations provide:
“[The Office] will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of [it] in its most
recent decision. The application must establish, on its face that such decision was
erroneous.”15
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its
regulations.16
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.17 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.18 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.19 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.20 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.21 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.22 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.23
13

20 C.F.R. § 10.606.

14

20 C.F.R. § 10.605.

15

20 C.F.R. § 10.607(b).

16

Thankamma Mathews, supra note 9.

17

Id.

18

Leona N. Travis, 43 ECAB 227, 241 (1991).

19

Jesus D. Sanchez, supra note 10 at 968.

20

Leona N. Travis, supra note 18.

21

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

22

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

23

Gregory Griffin, supra note 11.

4

ANALYSIS
Appellant requested reconsideration on July 24, 2007 contending that he was entitled to
wage-loss compensation due to his accepted employment injury. The Board issued the most
recent merit decision in this issue on December 20, 2002. The Board found that appellant had
not met his burden of proof to establish entitlement to continuing disability compensation on or
after February 1, 1998, the date the Office terminated his compensation benefits. As appellant’s
request for reconsideration was not filed within one year of the date of the most recent merit
decision, it was not timely filed.24
Appellant submitted an August 24, 2000 report from Dr. Dickson, a Board-certified
orthopedic surgeon, who diagnosed left knee pain. This report does not address appellant’s
condition at the time of the June 16, 2000 termination decision. Dr. Dickson’s report is not
based on a sufficiently detailed history of injury to establish continuing disability or to overcome
the special weight attributed to Dr. Bradley, the impartial medical examiner. As noted, to show
clear evidence of error, the evidence submitted must be of sufficient probative value to prima
facie shift the weight of medical opinion from the evidence in favor of the claimant and raise a
substantial question as to the correctness of the Office’s decision.25 Evidence, such as wellrationalized medical report that may have created a conflict in medical opinion is not clear
evidence of error.26 In this case, Dr. Dickson’s finding of left knee pain is not sufficient to create
a conflict with the opinion of the impartial medical examiner, Dr. Bradley, who found that
appellant had no disability for work as a result of his accepted employment injury. His report
does not raise a substantial question as to the correctness of the merit decision. This report does
not establish clear evidence of error and is not sufficient to require the Office to reopen
appellant’s claim for consideration of the merits.
The December 6, 1979 report of Dr. Richardson stated that appellant could return to work
in the near future. This report was issued almost 10 years prior to the termination of appellant’s
compensation in 1998. The Office does not support appellant’s claim that he was unable to return
to his date-of-injury position or establish clear evidence of error on the part of the Office.
Appellant submitted a portion of Dr. Watter’s June 2, 2003 report. Dr. Watters stated
that appellant could not work as a marine machinist in 1982. This report is not sufficient detailed
and well rationalized to rise to the level of a conflict with the report of Dr. Bradley, the impartial
medical adviser. Dr. Watters’ report does not raise a substantial question as to the correctness of
the merit decision. This report does not establish clear evidence of error and is not sufficient to
require the Office to reopen appellant’s claim for consideration of the merits.
Appellant also submitted portions of prior decisions of the Office and motions of the
Director. These documents do not establish clear evidence of error nor shift the weight of the
24

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, supra note 11.
25

Leon D. Faidley, Jr., supra note 22.

26

See Dean D. Beets, 43 ECAB 1153, 1158 (1992).

5

evidence in favor of him. Appellant also alleged that two of the physicians of record were
friends. This contention does not raise a substantial question as to the correctness of the Office’s
decision. Appellant has not submitted any evidence substantiating that Dr. Bradley the impartial
medical specialist was not appropriately selected nor that he had any bias against appellant.
CONCLUSION
The Board finds that appellant’s request for reconsideration on July 24, 2007 was not
timely filed and did not establish clear evidence of error. The Office properly declined to reopen
appellant’s claim for reconsideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 18, 2007 is affirmed.
Issued: December 23, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

